DETAILED ACTION
Notice of Pre-AIA  or AIA  Status and New Examiner
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the examiner for this application has changed.  Please address future correspondence to Robert T. Crow (Art Unit 1634) whose telephone number is (571)272-1113.
Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on 12 May 2022 is acknowledged.
Claim 136 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 May 2022.
	Claims 117-135 are under prosecution.
Specification
3.	The use of trade names or marks used in commerce (including but not necessarily limited to Triton X-100, Tween 20, and YOYO-3), has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Information Disclosure Statement
4.	The Information Disclosure Statements filed 21 September 2020 and 31 March 2022 are acknowledged and have been considered.
The Information Disclosure Statement filed 5 April 2021 is crossed out because all of the references therein are already  listed on the Information Disclosure Statement filed 21 September 2020.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 134 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 134 is indefinite as it is unclear how the barcodes are attached as part of claim 134, as the barcodes were already attached in claim 117. It is suggested the claim be amended to indicate how the steps of claim 134 fist into the steps of claims 117 and 134.
Claim Rejections - 35 USC § 102/103
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 117-126 and 128-133 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hindson et al (U.S. Patent Application Publication No. US 2014/0155295 A1, published 5 June 2014).
	Regarding claim 117, Hindson et al teach a method of barcoding, comprising forming a hardened particle, in the form of a microcapsule having an internal compartment 120 with reagents 100 therein and having a second layer 130 enveloping internal compartment 120, and an outer shell layer 110 (Figure 1A and paragraph 0030).  Hindson et al further teach the particle comprises a barcode that is attached (i.e., immobilized) to the interior of the microcapsule, which is a gel bead, via diffusion (paragraph 0056).  The gel bead is made from a polymer gel and hardened (i.e., by polymerization; paragraphs 0054-0056), and comprises a target analyte, in the form of DNA molecule, derived from a single cell (i.e., Example 1).    Hindson et al further teach the barcode is bound to the target analyte (paragraph 0070).  
Alternatively, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.
Thus, any order of the claimed steps is alternatively and obvious variant of the teachings of Hindson et al.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s arguments cannot take the place of evidence in the record.
	Regarding claim 118, the method of claim 117 is discussed above.  Hindson et al teach a compartment 120 is formed in the hardened particle (Figure 1A and paragraph 0030).  
It is reiterated that any order of the claimed steps is alternatively an obvious variant of the teachings of Hindson et al, and that Applicant is cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
	Regarding claim 119, the method of claim 118 is discussed above.  Hindson et al teach the interior compartment (i.e., interior) comprises a polymer that is gelled (paragraphs 0054-0055).
Regarding claim 120, the method of claim 119 is discussed above.  Hindson et al teach the analyte is a cell (paragraph 0138), that an analyte is within a particle (paragraphs 0110 and 0056).  Hindson et al also teach more than one reagent (i.e., in addition to the cell) is present in the particle (paragraph 0028), and that the reagents include probes (paragraph 0066), and that regents are coupled to the interior of the particle (i.e., gel bad; paragraph 0056).  
With respect to the claimed single cell, the teachings of Hindson et al that “an”  analyte is present in the particle (paragraph 0110) and that the analyte is “a” cell are interpreted as being drawn to a single cell. 
Alternatively, in view of these cited teachings, as well as the further teaching “an” analyte (paragraph 0065) and the deposition and labeling of a single cell (paragraph 0169 and Example 1), it would alternatively have been obvious to have only a single cell in each particle.
Regarding claim 121, the method of claim 120 is discussed above.  Hindson et al teach the probe is bound to the target (i.e., analyte; paragraph 0149). via a targeting moiety, in the form of a chemical linkage (paragraph 0149), and that the barcode is immobilized to the gel (paragraph 0056).
It is noted that claim 121 does not actually require immobilization of the probe.
Regarding claims 122-123, the method of claim 120 is discussed above.  Hindson et al teach the probe is bound to the target (i.e., analyte; paragraph 0149), via a targeting moiety, in the form of a chemical linkage (paragraph 0149), and that the barcode is immobilized to the gel (paragraph 0056).
It is noted that claims 122-123 do not actually require immobilization of the probe.
Regarding claims 124-125, the method of claim 123 is discussed above.  Hindson et al teach the targeting moiety is a primer; i.e., the probe comprises the barcode (i.e., unique identifier; paragraphs 0149 and 0151) and is a primer (paragraph 0150),  which is subjected to PCR (paragraph 0150), which extends the primer to generate a complementary strand of the target polynucleotide.
It is reiterated that any order of the claimed steps is alternatively an obvious variant of the teachings of Hindson et al, and that Applicant is cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 126, the method of claim 123 is discussed above.  Hindson et al teach the targeting moiety is an antibody; i.e., the probe comprises the barcode (i.e., unique identifier; paragraphs 0149 and 0151) and is an antibody (paragraph 0150), and the target (i.e., analyte) is protein (paragraph 0139).
Regarding claims 128-129, the method of claim 120 is discussed above.  Hindson et al teach the probe is bound to the target (i.e., analyte) (paragraph 0149), and that the barcode (i.e., the probe) is immobilized to the gel via a chemical, in the form of chemical linker (paragraph 0056).
It is reiterated that any order of the claimed steps is alternatively an obvious variant of the teachings of Hindson et al, and that Applicant is cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 130, the method of claim 120 is discussed above.  Hindson et al teach the probe comprises the barcode (i.e., unique identifier; paragraphs 0149 and 0151), attaching the barcode to the analyte, which is a target polynucleotide (i.e., nucleic acid; paragraph 0150). and that the barcode (i.e., the probe) is immobilized to the gel via a chemical, in the form of chemical linker (paragraph 0056).
Regarding claim 131, the method of claim 120 is discussed above.  Hindson et al also teach more than one reagent is present in the particle (paragraph 0028), and that the reagents include a probe (i.e., the claimed detection probe; paragraph 0066) which is bound to the target (i.e., analyte) via hybridization (paragraph 0149).
Regarding claim 132, the method of claim 131 is discussed above.  Hindson et al also teach the probe comprises the barcode (i.e., unique identifier; paragraphs 0149 and 0151); thus, the barcode portion is attached to the detection probe as it is part of the detection probe.
It is reiterated that any order of the claimed steps is alternatively an obvious variant of the teachings of Hindson et al, and that Applicant is cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 133, the method of claim 117 is discussed above.  Hindson et al teach the particle is part of a plurality of particles, in the form of a multi-microcapsule array (paragraph 0022).  
11.	Claims 117-119 and 131-135 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hindson et al (U.S. Patent Application Publication No. US 2014/0378322 A1, published 25 December 2014, hereafter “Hindson2”).
	Regarding claim 117, Hindson2 teaches a method of barcoding, comprising forming a hardened particle, in the form of a polymerized gel bead (paragraph 0124), which further comprises a barcode (paragraph 0125) that was diffused into the bead (paragraph 0102).  Hindson2 further teaches the barcode is attached to a target (i.e., template) nucleic acid derived from a single cell (paragraph 0006). 
Alternatively, it is reiterated that any order of the claimed steps is alternatively an obvious variant of the teachings of Hindson et al, and that Applicant is cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
	Regarding claim 118, the method of claim 117 is discussed above.  Hindson2 teaches a compartment comprising the particle is formed prior to attachment of the barcode; namely, beads are placed in compartments, in the form of wells, followed by attachment of the barcode (paragraph 0199).  
Alternatively, it is reiterated that any order of the claimed steps is alternatively an obvious variant of the teachings of Hindson et al, and that Applicant is cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.	Regarding claim 119, the method of claim 118 is discussed above.  Hindson2 teaches the compartment comprises bead (paragraph 0199), wherein the bead is a  polymerized gel bead (paragraph 0124).  Because the barcode is diffused into the bead (paragraph 0102), he bead is gelled prior to contact with the barcode.  
Alternatively, it is reiterated that any order of the claimed steps is alternatively an obvious variant of the teachings of Hindson et al, and that Applicant is cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 131, the method of claim 117 is discussed above Hindson2 teaches the particle comprises a detection probe that binds to the target, in the form of a labeled capture probe that is also a primer (paragraph 0237).
Regarding claim 132, the method of claim 131 is discussed above.  Hindson2 teaches the probe (i.e., primer) is attached to the barcode (paragraph 0038).
Regarding claims 133-135, the method of claim 117 is discussed above.  Hindson2 teaches washing the particle (i.e., claim 135; paragraph 0121), as well attaching barcodes via the stepwise pooling pluralities of particles of instant claims 133-134 (paragraph 0024).


  Claim Rejections - 35 USC § 103
12.	Claims 127 and 135 are rejected under 35 U.S.C. 103 as obvious over Hindson et al (U.S. Patent Application Publication No. US 2014/0155295 A1, published 5 June 2014) as applied to claims 117-123 above, and further in combination with Garcia-Martinez et al (U.S. Patent Application Publication No. US 2010/0249380 A1, published 30 September 2010).
It is noted that this rejection applies to claims 117-123 to the extent that they are drawn to the embodiments of dependent claims 127 and 135.
	Regarding claims 127 and 135, the methods of claims 117-123 are discussed above in Section 10.
	Hindson et al teach the method have the added advantage of being useful in single cell analysis (Abstract).  Thus, Hindson et al teach the known techniques discussed above. 
Hindson et al teach the targeting moiety is an antibody; i.e., the probe comprises the barcode (i.e., unique identifier; paragraphs 0149 and 0151) and is an antibody (paragraph 0150), and the target (i.e., analyte) is protein (paragraph 0139).
While Hindson et al teach the targeting moiety comprises a chemical linkage (paragraph 0149), Hindson et al do not teach the targeting moiety forms a covalent bond with an amino acid side chain (i.e., claim 127) or particle washing (i.e., claim 135).
However, Garcia-Martinez et al teach methods wherein antibodies connected to solid supports are washed, which has the added advantage of removing contaminants (i.e., claim 135; paragraph 0117), as well as the formation of covalent links between antibodies and side chains of another protein, which has the added advantage of being achieved with a wide variety of multifunctional reagents (i.e., claim 127; paragraphs 0082-0083).  Thus, Garcia-Martinez et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Hindson et al and Garcia-Martinez et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantages of:
A.	Being useful in single cell analysis as explicitly taught by Hindson et al (Abstract);
B.	Removing contaminants as explicitly taught by Garcia-Martinez et al (paragraph 0117); and
C.	Forming links achievable with a wide variety of multifunctional reagents as explicitly taught by Garcia-Martinez et al (paragraphs 0082-0083).
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in links and steps useful with antibody binding.
13.	Claims 132 and 135 are rejected under 35 U.S.C. 103 as obvious over Hindson et al (U.S. Patent Application Publication No. US 2014/0155295 A1, published 5 June 2014) as applied to claims 117 and 131 above, and further in combination with Rokhsar et al (U.S. Patent Application Publication No. US 2016/0312213 A1, published 27 October 2016).
It is noted that while claims 132 and 135 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
It is noted that this rejection applies to claims 117 and 131 to the extent that they are drawn to the embodiments of dependent claims 132 and 135.
	Regarding claims 132 and 135, the methods of claims 117 and 131 are discussed above in Section 10.
	Hindson et al teach the method have the added advantage of being useful in single cell analysis (Abstract).  Thus, Hindson et al teach the known techniques discussed above. 
Hudson et al do not explicitly teach an active method step of attaching the barcode to the detection probe (i.e., claim 132) and washing (i.e., claim 135).
	However, Rokhsar et al teach methods utilizing washing, which has the added advantage of retaining only sequence segments of interest (i.e., claim 135; paragraph 0155), and wherein barcodes are attached to probes via synthesis (i.e., claim 132; paragraph 0049), and that the methods have the added advantage of allowing ligation of DNA for high throughput sequencing and analysis (paragraph 0008).  Thus, Rokhsar et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Hindson et al and Rokhsar et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantages of:
A.	Being useful in single cell analysis as explicitly taught by Hindson et al (Abstract);	
B.	Retaining only sequence segments of interest as explicitly taught by Rokhsar et al (paragraph 0155); and
C.	Allowing ligation of DNA for high throughput sequencing and analysis as explicitly taught by Rokhsar et al; (paragraph 0008).
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in links and steps useful with barcode preparation.
14.	Claims 132 and 134-135 are rejected under 35 U.S.C. 103 as obvious over Hindson et al (U.S. Patent Application Publication No. US 2014/0155295 A1, published 5 June 2014) as applied to claims 117, 131, and 133 above, and further in combination with Hindson2 (U.S. Patent Application Publication No. US 2014/0378322 A1, published 25 December 2014).
It is noted that while claims 132 and 135 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
It is noted that this rejection applies to claims 117, 131, and 133 to the extent that they are drawn to the embodiments of dependent claims 132 and 134-135.
	Regarding claims 132 and 134-135, the methods of claims 117, 131, and 133 are discussed above in Section 10.
	Hindson et al teach the method have the added advantage of being useful in single cell analysis (Abstract).  Thus, Hindson et al teach the known techniques discussed above. 
Hudson et al do not explicitly teach the steps of claim 134 or washing (i.e., claim 135).
	However, Hindson2 teaches methods wherein the probe (i.e., primer) is attached to the barcode (i.e., claim 132; paragraph 0038).  The methods of Hindson2 also utilize washing, which has the added advantage of allowing purification of the particles (i.e., claim 135; paragraph 0121), as well as barcodes that are attached via the stepwise pooling of instant claim 134 (paragraph 0024), which has the added advantage of providing a diverse library of beads (Abstract). Thus, Hindson2 teaches the known techniques discussed above.
It is reiterated that any order of the claimed steps is alternatively an obvious variant of the teachings of Hindson et al, and that Applicant is cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Hindson et al and Hindson2 to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantages of:
A.	Being useful in single cell analysis as explicitly taught by Hindson et al (Abstract);	
B.	Allowing purification of the particles as explicitly taught by Hindson2 (paragraph 0121); and
C.	Providing a diverse library of beads as explicitly taught by Hindson2 (Abstract).
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in links and steps useful with barcode preparation.

15.	It is noted that while the claims 117-135 have been rejected as described above, the claims are also obvious using the interpretation outlined below.

16.	Claims 120-126 and 128-130 are rejected under 35 U.S.C. 103 as obvious over
Hindson2 (U.S. Patent Application Publication No. US 2014/0378322 A1, published 25 December 2014) as applied to claims 117-119 above, and further in view Hindson et al (U.S. Patent Application Publication No. US 2014/0155295 A1, published 5 June 2014).
It is noted that this rejection applies to claims 117-119 to the extent that they are drawn to the embodiments of dependent claims 120-126 and 128-130.
	Regarding claims 120-126 and 128-130, the methods of claims 117-119 are discussed above in Section 11.
	Hindson2 also teaches the methods have the added advantage of providing a diverse library of beads (Abstract). Thus, Hindson2 teaches the known techniques discussed above.
	Hindson2 does not teach the compartment comprises a single cell.
	However, this limitation, as well as the remaining limitations of claims 120-126 and 128-130 are taught by Hindson et al as discussed above in Section 10. 
Hindson et al also teach the methods have the added advantage of being useful in single cell analysis (Abstract).  Thus, Hindson et al teach the known techniques discussed above.
It is reiterated that any order of the claimed steps is alternatively an obvious variant of the teachings of Hindson et al, and that Applicant is cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Hindson2 with Hindson et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantages of providing a diverse library of beads as explicitly taught by Hindson2 (Abstract) and being useful in single cell analysis as explicitly taught by Hindson et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in links and steps useful with barcode preparation.



17.	Claim 127 is rejected under 35 U.S.C. 103 as obvious over Hindson2 (U.S. Patent Application Publication No. US 2014/0378322 A1, published 25 December 2014) and  Hindson et al (U.S. Patent Application Publication No. US 2014/0155295 A1, published 5 June 2014) as applied to claim 123 above, and further in combination with Garcia-Martinez et al (U.S. Patent Application Publication No. US 2010/0249380 A1, published 30 September 2010).
	Regarding claim 127, the method of claim 123 is discussed above in Section 16.
Hindson2 teaches antibodies as targeting moieties (i.e., capture probes; paragraph 0102) and chemical linkages (paragraph 0005).
Hindson et al also teach the targeting moiety is an antibody; i.e., the probe comprises the barcode (i.e., unique identifier; paragraphs 0149 and 0151) and is an antibody (paragraph 0150), and the target (i.e., analyte) is protein (paragraph 0139).
While Hindson et al teach the targeting moiety comprises a chemical linkage (paragraph 0149), neither Hindson2 nor Hindson et al teach the targeting moiety forms a covalent bond with an amino acid side chain.
However, Garcia-Martinez et al teach methods utilizing the formation of covalent links between antibodies and side chains of another protein, which has the added advantage of being achieved with a wide variety of multifunctional reagents (paragraphs 0082-0083).  Thus, Garcia-Martinez et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Garcia-Martinez et al with Hindson2 and Hindson et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of forming links achievable with a wide variety of multifunctional reagents as explicitly taught by Garcia-Martinez et al (paragraphs 0082-0083). In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in links and steps useful with antibody binding.
Conclusion
18. 	No claim is allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634